Citation Nr: 0917698	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-25 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic hearing 
loss disability.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's coronary artery disease.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from January 1957 to October 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Huntington, West Virginia, Regional Office which, in 
pertinent part, established service connection for coronary 
artery disease; assigned a noncompensable evaluation for that 
disability; effectuated the award as of March 14, 2002; and 
denied service connection for chronic hearing loss 
disability.  In July 2006, the Louisville, Kentucky, Regional 
Office (RO) increased the evaluation for the Veteran's 
coronary artery disease from noncompensable to 10 percent 
disabling and effectuated the award as of March 14, 2002.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
coronary artery disease.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial disability 
evaluation in excess of 10 percent for the Veteran's coronary 
artery disease.  The Veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are 
the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

A December 2008 VA treatment record notes that the Veteran 
reported experiencing impaired breathing and subsequently 
going to the Bowling Green Medical Center.  In a March 2009 
written statement, the Veteran advanced that he had been 
hospitalized at Bowling Green Medical Center between December 
1, 2008, and February 18, 2009.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment of his coronary artery disease 
and hearing loss disability after 
November 2008 including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Bowling Green Medical 
Center and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the claims files.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic hearing loss disability and an 
initial evaluation in excess of 10 
percent for his coronary artery disease 
with express consideration of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
2002).  If the benefits sought on appeal 
remain denied, the Veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

